WOLLMAN, Justice
(concurring in part and dissenting in part).
I would affirm the trial court’s decision in all respects.
Complainant Jacobson testified, both on cross-examination and in response to a question from a member of the Commission, that he and his wife would not have signed the purchase agreement had they known that the sale would not be closed until October of 1974. The Commission found as a fact that the Jacobsons would not have signed the purchase agreement had they known that the Madisons could not close the sale until after October 12, 1974, and concluded that the reason appellant had made the misrepresentation with respect to the closing date was to make and bind the sale before he lost the listing with the Ja-cobsons. Obviously, the members of the Commission accepted Mr. Jacobson's testimony, as was their perfect right to do. SDCL 1-26-36 commands the reviewing *72court not to substitute its judgment for that of the agency as to the weight of the evidence on questions of fact. The trial court correctly held that the Commission’s decision was supported by substantial evidence, and we should do the same.
Moreover, we should not substitute our judgment for that of the Commission with respect to the seriousness of appellant’s misrepresentation. It is the Commission’s function to protect the public from injurious, unethical practices by real estate brokers. Who are we to say that this “abbreviated misrepresentation” was so insignificant as to be harmless. Perhaps in the circumstances of this case the harm was not so great as it might have been in another case, but there was evidence that the Jacob-sons had suffered the intangible harm of delay, inconvenience and anxiety as well as the direct economic loss of traveling expenses and legal fees that were incurred at least in part as a result of the fact that the sale was not closed on the date fixed in the purchase agreement. We do no service to the Commission or to the public by depreciating the seriousness of appellant’s willful misrepresentation. Just as the members of the Grievance Committee of the State Bar have learned that all too often it is the little foxes of marginal deceit that guide a lawyer’s footsteps down the path toward more serious ethical violations, so no doubt have the members of the Commission learned that misrepresentations by a broker, however “abbreviated” they may be in a given case, lead to more serious violations in later cases. The Commission has obviously taken a very serious view of the duty of- honest disclosure required of a broker, and it is not for us to say that the Commission should have condoned appellant’s willful misrepresentation.
I agree with the majority opinion’s disposition of the other issues raised by the appeal.